Citation Nr: 0204297	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-09 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed to be secondary to service-connected right knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to February 
1958.  

This matter comes to the Board of Veterans' Appeals on appeal 
from a December 1999 rating decision that denied entitlement 
to secondary service connection for a back disability.  In 
its current status, the case returns to the Board following 
completion of development made pursuant to its April 2001 
remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection is in effect for Osgood-Schlatter's 
Disease, residuals of right knee injury

3.  A low back disability is not shown to have been caused or 
aggravated by the veteran's service-connected right knee 
disability.  


CONCLUSION OF LAW

The veteran's low back disability is not proximately due to, 
the result of, or aggravated by his service-connected right 
knee disability.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.310 (a) (2001); 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary service connection

The veteran has argued in essence that he has developed a low 
back disability as a result of his service connection Osgood-
Schlatter's disease of the right knee.  However, the 
veteran's claim must fail, as there is no evidence supporting 
the proposition that the currently diagnosed back disability 
was either caused or aggravated by the service-connected 
disability.  

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Id.  

The veteran's post-service treatment records contain 
references to three intercurrent back injuries, sustained 
following the veteran's separation from active service.  For 
example, reports of hospitalization in 1994 indicated that 
the veteran's disc surgeries in 1990 and 1994 were secondary 
to on-the-job injuries.  Specifically, in 1989, the veteran 
fell at work, injuring his back.  Magnetic resonance testing 
and a lumbar discogram confirmed the presence of a left 
lateral rupture at the L3-4 vertebral level and degenerative 
changes at L4-5 and L5-S1 levels, requiring disc surgery in 
1990.  In 1994, the veteran sustained injury while lifting 
and loading stock at his job.  After conservative treatment 
failed, the veteran underwent surgery to remove a large, 
fully extruded, nuclear fragment at the L4-5 vertebral level 
on the right.  At his July 2001 VA examination, the veteran 
reported developing back pain with radiation to the right leg 
in the late 1970s or early 1980s while working as a 
warehousemen.  

The private treatment records pertaining to the management of 
the veteran's low back disability fail to indicate that the 
veteran's service-connected right knee disability played any 
role in the development or worsening of his low back 
disability.  Moreover, reports of VA examination, evaluation 
and treatment fail to indicate a causal connection between 
the veteran's current back disability and service-connected 
disability.  Instead, the report of the most recent VA 
examination shows that the examiner offered the opinion that:  

The patient (sic) service medical records 
reveal that the patient had Osgood-
Schlatter's Disease, which is tibial 
tubercle apophysitis while in the 
military.  His low back pain developed 20 
years later while he was working in a 
warehouse (sic) and I do not believe that 
his low back problems have anything to do 
with the tibial tubercle apophysitis 
which he had in the military.  

This opinion is credible as it was based on a review of the 
veteran's clinical record.  Finally, the veteran has not 
brought for any medical evidence that would either refute the 
VA opinion or suggest a nexus between his low back disability 
and the service connected Osgood-Schlatter's disease.  In 
view of the foregoing, the preponderance of the evidence is 
against the claim for service connection for a low back 
disability, claimed to be secondary to service-connected 
Osgood-Schlatter's disease of the right knee.  

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with lists of the evidence considered, statements of 
facts, law and regulations and reasons and bases for the 
disposition of the issues on appeal.  Furthermore, the July 
2001 VCAA letter, the veteran was advised of the type of 
evidence necessary to prevail on the issue of service 
connection for a back disability.  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate his claim.  In particular, I note that VA has 
obtained records in the custody of VA.  Also, the RO provided 
VA examinations to evaluate the current nature and severity 
of the existing service-connected disabilities.  In turn the 
veteran has provided reports of private treatment to bolster 
his claim.  These records have been associated with the 
veteran's claims folder.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, the veteran was 
afforded the opportunity to provided testimony at an RO 
hearing in May 2000.  Pursuant to the April 2001 remand, the 
veteran was invited to provide additional information to 
support his claim.  He did not.  The veteran has not 
indicated that there exist additional records that have not 
yet been obtained and associated with the claims folder.  In 
view of the above, the Board finds that the notification and 
duty-to-assist provisions mandated by the VCAA of 2000 have 
been satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 
5103, 5103A, 5107 (West 1999 & Supp. 2001); 
38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001). 





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability, 
claimed to be secondary to the veteran's service-connected 
right knee disability is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

